 

Exhibit 10.1

 

SINGLE FAMILY HOMES

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

by and between

 

Prominence Homes LLC

 

as Seller

 

and

 

REVEN HOUSING REIT, INC.,

a Maryland corporation,

as Buyer

 

August 28, 2018

 

 

 

  

THIS SINGLE FAMILY HOMES PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of August 28, 2018 (“Effective Date”), by and between
Prominence Homes LLC, an Alabama limited liability company (“Seller”) and REVEN
HOUSING REIT, INC., a Maryland corporation (“Buyer”).

 

BASIC TERMS

 

The following terms, as used in this Agreement, will have the meanings assigned
to such terms in this Basic Terms section of the Agreement, subject to any
adjustments set forth elsewhere in this Agreement.

 

Purchase Price: $10,270,400.00, subject to adjustment in accordance with the
provisions of this Agreement.

 

Deposit:    $102,704 [1% of Purchase Price], which shall be proportionally
allocated among the single-family homes comprising the Property (as hereinafter
defined) and applied to the Purchaser Price paid for each such single-family
home at the Closing thereof, or refunded to Buyer and/or released to Seller in
accordance with the provisions of this Agreement.

 

Due Diligence Period:    With respect to the Premises specified within a
Takedown (as hereinafter defined) in accordance with Section 7(a) below, and
subject to the provisions of Section 7 below, the period commencing on the
Effective Date and ending on the date that is 30 days after Buyer receives all
of the items required to be delivered by Seller to Buyer pursuant to Section
6(a)(3) and Section 7(a), during which period Buyer will be provided the
opportunity to review all aspects of such Premises.

 

Escrow Holder:    Fidelity National Title Insurance Company.

 

Title Company:    Fidelity National Title Insurance Company.

 

Seller’s Broker:    Realty Executives Over the Mtn.

 

PRELIMINARY STATEMENTS

 

A.       Seller is the owner of the Property (as defined herein); and

 

B.       Seller desires to sell, and Buyer desires to buy, the Property, at the
price and on the terms and conditions hereafter set forth.

 

In consideration of the recitals, mutual covenants, and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Seller and Buyer hereby agree as
follows:

 

 1 

 

  

1.       Premises. The real estate which is the subject of this Agreement
consists of 59 single family homes, in the State of Alabama, which are
identified and generally described on Exhibit A attached hereto, together with
all of the improvements and structures located thereon (“Improvements”), any
heating and ventilating systems and other fixtures located therein or thereon,
and all rights, interests, benefits, privileges, easements and appurtenances to
the land and the Improvements, if any (collectively, the “Premises”).

 

2.       Personal Property, Warranties and Leases.

 



(a)       The “Personal Property” referred to herein shall consist of all right,
title, and interest of Seller, if any, in all tangible (including all
advertising materials, plans and specifications) and intangible personal
property, including any equipment, appliances, or furnishings that remain in the
Premises at the Closing, and any and all existing licenses and permits held by
Seller and not constituting part of the real estate, located on and used in
connection with the Premises.

 

(b)       The “Warranties” referred to herein shall consist of all assignable
warranties, guaranties, indemnities and claims issued to or owned by Seller in
connection with the Premises and the Personal Property.

 

(c)       The “Leases” referred to herein shall consist of the leases, occupancy
and rental agreements between the Seller, as landlord and tenants of the single
family homes that comprise the Premises that are in effect as of the date of the
Closing (defined below), as well as service contracts relating to the
maintenance and repair of such homes.

 

3.       Sale/Conveyance and Assignment.  

 

Seller agrees to sell, convey and assign to Buyer, and Buyer agrees to buy and
assume from Seller, at the price and upon the other terms and conditions
hereafter set forth (a) the Premises, (b) the Personal Property, (c) the
Improvements, (d) the Warranties, and (e) the Leases (a-e collectively, the
“Property”).

 

4.       Transfer of Title.

  

(a)       Title to the Property shall be conveyed to Buyer by a statutory
warranty deed (the “Deed”) executed by Seller, in the form attached hereto as
Exhibit C.

 

(b)       The Personal Property and Warranties shall be conveyed to Buyer by a
bill of sale and assignment (the “Bill of Sale”) executed by Seller, in the form
attached hereto as Exhibit D.

 

(c)       The Leases shall be assigned by Seller and assumed by Buyer by an
Assignment Leases and Contracts (the “Assignment of Leases and Contracts”), in
the form attached hereto as Exhibit E.

 

 2 

 

  

5.       Purchase Price; Deposit.



 

(a)       Delivery of Purchase Price. The purchase price for the Property shall
be the price identified in the Basic Terms (the “Purchase Price”), which shall
be subject to reduction in accordance with this Section 5 and payable by Buyer
to Seller as follows:

 

(1)       Within three (3) business days after the execution of this Agreement,
Buyer shall deposit into an escrow account (the “Escrow”) established with
Escrow Holder (as identified in the Basic Terms), which will serve as escrow
holder for this transaction a deposit in the amount of the Deposit (as
identified in the Basic Terms above). If Buyer notifies Seller of the Premises
that Buyer elects to proceed to purchase in accordance with the provisions of
Section 7, then the Deposit (as defined in the Basic Terms) with respect to such
Premises will become non-refundable to Buyer, except in the event of a default
or breach of this Agreement by Seller. The Deposit shall at all times prior to
the Closing of such Premises be invested in United States treasury obligations
or such other interest bearing accounts or securities as are approved by Buyer
in writing; all interest earned on the Deposit will be administered, paid or
credited (as the case may be) in the same manner as the Deposit and, when
credited to the escrow account shall constitute additional Deposit. At the
closing of the transactions contemplated by this Agreement (the “Closing”),
Buyer shall receive a credit against the portion of the Purchase Price for each
of the Premises purchased by Buyer at such Closing in the amount of the Deposit
allocated to such Premises.

 

(2)       For each of the Premises purchased by Buyer hereunder, the Purchase
Price, less a credit for the Deposit, and plus or minus prorations and
adjustments as set forth in Section 17 hereof, shall be paid by Buyer to Seller
by wire transfer of immediately available federal funds on the Closing Date
thereof.

 

(b)       Property Valuation. Buyer may elect to retain an independent,
third-party valuation consultant to prepare a valuation report (“Valuation
Report”) for each of the Premises that comprise the Property. If the value of a
Premises (“Total Valuation”) is less than the Purchase Price allocated to such
Premises, then at the Closing thereof the Purchase Price for such Premises will
be reduced by the amount that the Purchase Price exceeds the Total Valuation
thereof; provided that Buyer will have no right to a Purchase Price reduction of
such Premises in excess of ten percent (10%) of the original Purchase Price
thereof without Seller’s written agreement. If the Purchase Price for a Premises
exceeds the Total Valuation thereof by more than ten percent (10%), and if
Seller does not agree to reduce the Purchase Price to the Total Valuation, then
Buyer may, upon written notice to Seller at least two business days before the
then-scheduled Closing Date of such Premises, elect to (i) close on the purchase
of such Premises with a ten percent (10%) reduction of the Purchase Price
thereof or (ii) terminate this Agreement with respect to such Premises. If Buyer
terminates this Agreement with respect to any Premises in accordance with this
Section 5(b), then this Agreement will have no further force or effect with
respect to such Premises, the parties will have no further obligations to each
other related thereto (except for any indemnities or other provisions that
expressly survive termination of this Agreement) and Escrow Holder shall refund
the Deposit allocated to such Premises to Buyer.

 

 3 

 

  

(c)       Notwithstanding Section 5(b) above, Buyer may, in lieu of adjusting
the Purchase Price for a Premises as a result of the Total Valuation thereof
that is less than the Purchase Price for such Premises in accordance with such
provision, elect to exclude such Premises from the properties identified on
Exhibit A. If, as a result of its due diligence investigations, Buyer elects to
exclude one or more Premises from the Property being acquired in accordance with
this Agreement, then at least two business days before the applicable Closing
Date thereof, Buyer will notify Seller that certain specified Premises
(“Excluded Properties”) are to be excluded from the sale contemplated in this
Agreement. Following Buyer’s notification to Seller and identification of the
Excluded Properties, (i) the description of the properties that comprise the
Property, as identified on Exhibit A, will be deemed modified to exclude the
Excluded Properties; and (ii) the Purchase Price will be reduced by the product
of the number of homes that comprise the Excluded Properties and the value
assigned to each home (the “Assigned Home Value”). Once Buyer identifies to
Seller the Excluded Properties, those properties so identified will no longer be
the subject of this Agreement and Seller will be free to sell them to another
party or take any action that Seller elects with respect to the Excluded
Properties

 

(d)       Security Deposit Deficit. Prior to the expiration of the Due Diligence
Period for each Takedown, Seller shall provide Buyer with a list (the “Security
Deposit Deficit List”) of all tenants under the Leases of the Premises
designated for such Takedown who have a security deposit in an amount that is
less than the amount of their monthly rent (the “Security Deposit Deficit”). The
Security Deposit Deficit List shall include the names of those tenants with a
Security Deposit Deficit and the amount of their respective Security Deposit
Deficit. At Closing of the applicable Premises, Buyer shall receive a credit in
the sum of the Security Deposit Deficits listed on the Security Deposit Deficit
List for such Premises.

 

6.       Representations, Warranties and Covenants.

 



(a)       Seller’s Representations and Warranties. As a material inducement to
Buyer to execute this Agreement and consummate this transaction, Seller
represents and warrants to Buyer as follows:

 

(1)       Organization and Authority. Seller has been duly organized and is
validly existing under the laws of the state of its formation. Seller has the
full right and authority and has obtained any and all consents required therefor
to enter into this Agreement, consummate or cause to be consummated the sale and
make or cause to be made transfers and assignments contemplated herein. The
persons signing this Agreement on behalf of Seller are authorized to do so. This
Agreement and all of the documents to be delivered by Seller at the Closing have
been authorized and properly executed and will constitute the valid and binding
obligations of Seller, enforceable against Seller in accordance with their
terms.

 

 4 

 

  

(2)       Conflicts. There is no agreement to which Seller is a party or, to the
knowledge of Seller, binding on Seller or the Property, that is in conflict with
this Agreement or that would limit or restrict the timely performance by Seller
of its obligations pursuant to this Agreement.

 

(3)       Documents and Records. To the knowledge of Seller, Seller has provided
(or upon the execution hereof will provide) Buyer with, or has made available to
Buyer, true, correct and complete copies of the items scheduled in Schedule
6(a)(3) attached hereto (all of the foregoing collectively the “Property
Information”). The Property Information consists of all documents relating to
the Property in Seller’s possession or control.

 

(4)       Litigation. There is no action, suit or proceeding pending or to the
knowledge of Seller threatened which (i) if adversely determined, would not be
covered by insurance (subject to the payment of a customary insurance
deductible) or adversely affect the Property, or (ii) which challenges or
impairs Seller’s ability to execute, deliver or perform this Agreement or
consummate the transaction contemplated hereby.

 

(5)       Leases. Schedule 6(a)(5) sets forth a list of the leases and all
contracts (including all service, maintenance, and warranty contracts) that
apply to the properties that comprise the Property, which, to the knowledge of
Seller, is true and correct and complete list of such leases and contracts as of
the date of such schedule. To the knowledge of Seller, except as scheduled in
Schedule 6(a)(5), neither Seller nor any other party is in default with respect
to any of its obligations or liabilities pertaining to the Leases. To the
knowledge of Seller, other than the Leases and any other matters disclosed in
the Title Report, there are no leases, licenses or other occupancy agreements to
which Seller is a party or is bound affecting any portion of the Property as of
the date hereof, which will be in force on the Closing Date. Seller has
delivered or made available at the Property, true and correct copies of the
Leases to Buyer. No lessee under any Lease has any right of first refusal or
option to purchase the property that is the subject of their Lease. With respect
to any property identified on Exhibit A, if any Lease expires and is extended or
renewed, or if Seller elects to sign a new Lease, during the period this
Agreement is in effect, then such new Lease must be submitted to Buyer for
review and approval, may not have a term shorter than one year, and may not
include any free rent period or cancellation right on the part of the tenant,
unless such terms are approved by Buyer in writing.

 

(6)       Contracts. Exhibit B sets forth all contracts presently outstanding
with respect to the Property. To the knowledge of Seller, neither Seller nor any
other party is in default with respect to any of its obligations or liabilities
pertaining to any contracts that will survive the Close of Escrow.

 

(7)       Notice of Violations. Seller has received no written notice that
either the Property or the use thereof violates any laws, rules and regulations
of any federal, state, city or county government or any agency, body, or
subdivision thereof having any jurisdiction over the Property that have not been
resolved to the satisfaction of the issuer of the notice.

 

 5 

 

  

(8)       Withholding Obligation. Seller is not a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code of 1986, as amended.

 

(9)       Condemnation. Except for any condemnation proceedings which Seller has
not yet been served with process, there are no pending or, to the knowledge of
Seller, threatened condemnation or similar proceedings affecting the Property or
any individual property that is a part thereof.

 

(10)     Employees. Seller has no employees at the Property.

 

(11)     No Bankruptcy Proceedings. Seller has not (i) made a general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all or
substantially all of Seller’s assets, or (iv) suffered the attachment or other
judicial seizure of all or substantially all of Seller’s assets.

 

(12)     Unrecorded Documents. Other than as disclosed in the Property
Information, the Title Commitment, or any other documents delivered to Buyer,
Seller has not entered into any unrecorded contracts, leases, easements or other
agreements with respect to the Property that would be binding on Buyer or the
Property following the Closing. Seller has no knowledge of any claim of any
third party affecting the use, title, occupancy or development of the Property
that has not been disclosed to Buyer. Seller has not granted any right of first
refusal, option or other right to acquire all or any part of the Property.

 

(b)       Buyer’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Buyer
represents and warrants to Seller that Buyer has been duly organized and is
validly existing as a Maryland corporation. Buyer has the full right and
authority and has obtained any and all consents required therefore to enter into
this Agreement, consummate or cause to be consummated the purchase, and make or
cause to be made the deliveries and undertakings contemplated herein or hereby.
The persons signing this Agreement on behalf of Buyer are authorized to do so.
This Agreement and all of the documents to be delivered by Buyer at the Closing
have been authorized and properly executed and will constitute the valid and
binding obligations of Buyer, enforceable against Buyer in accordance with their
terms.

 

(c)       Covenants of Seller. Seller covenants and agrees that during the
period from the date of this Agreement through and including the Closing Date
(except as otherwise provided in Section 6(c)(3) below):

 

(1)       Seller will timely pay and perform its obligations under the Leases
and any contracts to be assumed by Buyer pursuant hereto.

 

 6 

 



 

(2)        All tenant repair requests, including move-in punch-list items have
been fixed properly or will be fixed properly and paid for before the close of
escrow.

 

(3)       Delivery of 8-06 Financials. Upon request from Buyer, Seller agrees to
prepare for delivery to Buyer, unaudited income statements, along with
accompanying notes, with respect to the Property for the
___________________________ (“Annual Income Statement”) and the nine months
ended _______________________ (“Interim Income Statement” and, with the Annual
Income Statement, the “Income Statements”). The Income Statements shall be (a)
in accordance with the books and records of Seller, (b) present fairly in all
material respects the results of operations of the Property for the periods
therein specified, (c) prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, and Rule 8-06 of Regulation S-X (17
C.F.R. Part 210), and (d) otherwise acceptable to Buyer in its reasonable
discretion. Upon request from Buyer, Seller shall also provide to Buyer, any
schedules or supporting documentation that Buyer may reasonably request that
relate to the transactions included or to be included in the Income Statements.
Upon request from Buyer, Seller agrees to cooperate with Buyer, and provide all
assistance and access to the books and records of Seller, as required for the
audit of the Annual Income Statement, to be completed no later than the 70th day
following the Closing, unless Buyer extends such deadline in its sole
discretion. The audit of the Annual Income Statement shall be at Buyer’s expense
and shall be conducted by an independent accounting firm registered with the
Public Company Accounting Oversight Board retained by Buyer. Upon request from
Buyer, Seller shall provide the items listed in Exhibit H attached hereto and
incorporated herein, to the extent in Seller’s possession or control. The
covenants and obligations of Seller under this Section 6(c)(3) shall survive the
Closing.

 

(4)       Construction. Seller shall construct the Improvements in a good and
workmanlike manner, in accordance with the applicable plans and specifications
for each such Improvement attached hereto as Exhibit G (the “Plans and
Specifications”) and in compliance with applicable law. At such time as Seller
believes that the Improvements have reached Substantial Completion (as defined
below), Seller shall so notify Buyer and the parties shall inspect the
Improvements and prepare the Punch List (as defined below). Buyer shall have the
right, but not the obligation, to inspect the construction of the Improvements
at all times during the course of construction; provided, however, that such
inspections shall be solely for the benefit of Buyer and Buyer’s failure to
identify any irregularity in the construction shall not be construed as a waiver
of any rights of Buyer to require that such irregularity be replaced or
repaired. For the purposes of this Agreement, "Substantial Completion" or
“Substantially Completed” shall mean such time as (i) Seller has certified to
Buyer that the Improvements have been substantially completed in all material
respects in accordance with the applicable Plans and Specifications and all
applicable law, (ii) Buyer and/or a third party inspector or other contractor
designated by Buyer has inspected the Improvements with Seller and has
determined, in the reasonable judgment of Buyer and/or its designee, as
applicable, that the Improvements have been completed in all material respects
in accordance with the applicable Plans and Specifications except only for minor
corrections or repairs, which minor corrections or repairs shall be listed on a
punch list of items (the "Punch List"), and (iii) Seller has accepted the Punch
List and agreed in writing to complete the same, at Seller’s expense, within 30
calendar days following the date Buyer notifies Seller of such Punch List.
Seller shall provide to Buyer a one (1) year construction warranty on the
Improvements.

 

 7 

 

  

(5)       Leases. Seller shall enter into leases for the homes comprising the
Property with tenants that satisfy Buyer’s tenant qualification standards and
upon terms acceptable to Buyer.

 

(d)       Seller Representation Regarding Tenants. At each Closing, Seller
represents and warrants that each tenant shall be occupying its respective home
and is current in the payment of rent, and no default shall then exist and no
condition exist, which, with the passage of time may become a default under any
of the Leases assumed by Buyer at the applicable Closing thereof.

 

(1)        Following the expiration of the Due Diligence Period for each
Takedown, Seller will not enter into any contract that will be an obligation
affecting the Premises contained in such Takedown subsequent to the Closing Date
thereof, except for contracts entered into in the ordinary course of business
that are terminable without cause and without payment of a penalty on not more
than 30-days’ notice.

 

(2)       Seller will not remove any Personal Property from the Property except
as may be required for necessary repair or replacement, and in the event of such
replacement, the replacement shall be of materially equal or better quality and
quantity as existed as of the time of its removal.

 

(3)       Seller will continue to operate and maintain the Property in
accordance with past practices and will not make any material alterations or
changes thereto;

 

(4)       Seller will maintain casualty and liability insurance of a level and
type consistent with the insurance maintained by Seller prior to the execution
of this Agreement with respect to the Property;

 

(5)       Seller will not do anything, or authorize anything to be done, that
would adversely affect the condition of title as shown on the Title Commitment.

 

(6)        Seller agrees to terminate by written notice to the other parties
thereto, effective as of each Closing, any service contracts for the Premises
purchased by Buyer at such Closing that Buyer, pursuant to written notice to
Seller prior to the expiration of the applicable Due Diligence Period, requests
Seller to terminate. Seller shall deliver to Buyer copies of all notices of
termination given by Seller pursuant to this subsection.

 

 8 

 

  

(e)       Representation and Warranties Prior to Closing. The continued validity
in all respects of the foregoing representations and warranties shall be a
condition precedent to the obligation of the party to whom the representation
and warranty is given to close this transaction. If any of Seller’s
representations and warranties are not true and correct at any time on or before
the Closing even if true and correct as of the date of this Agreement or whether
any change in facts or circumstances has made the applicable representation and
warranty no longer true and correct and regardless as to whether Buyer becomes
aware of such fact through Seller’s notification or otherwise, then Buyer may,
at Buyer’s option, exercised by written notice to Seller (and as its sole and
exclusive remedy), either (i) proceed with this transaction, accepting the
applicable representation and warranty as being modified by such subsequent
matters or knowledge and waiving any right relating thereto, if any, or (ii)
terminate this Agreement and declare this Agreement of no further force and
effect and in which event Escrow Holder shall, without further instruction,
return the Deposit to Buyer and Seller shall have no further liability hereunder
by reason thereof; provided, that if the breach of any representation or
warranty of Seller hereunder results from the willful and intentional act of
Seller, Buyer will have the rights and remedies available to Buyer under
Section 18(b) of this Agreement upon a default by Seller of its obligations
under this Agreement.

 

7.       Due Diligence Period.

  

(a)       Upon the completion of construction of a series of homes comprising
the Property in accordance with Section 6(c)(4) above, Seller shall deliver
written notice (a “Completion Notice”) to Buyer specifying the homes that have
been completed, which shall not be less than fifteen (15) homes. For the
purposes of this Agreement, the term “Takedown” shall refer to the homes
specified in a Completion Notice. If Seller fails or is unable to deliver a
Completion Notice to Buyer with respect to a home comprising the Property within
one hundred fifty (150) days after the Effective Date of this Agreement, Buyer
shall have the right to terminate this Agreement with respect to such homes by
delivering written notice to Seller. With respect to each Takedown, Buyer will
have a period commencing on the Effective Date and ending at 6:00 PM Pacific
Time on the date that is 30 days after Buyer receives (i) a Completion Notice,
(ii) copies of the Leases for the Premises specified in such Completion Notice,
and (iii) all Property Information set forth in Schedule 6(a)(3) with respect to
such Premises (the “Due Diligence Period”) to examine, inspect, and investigate
such Premises and, in Buyer’s sole judgment and discretion, to determine whether
Buyer desires to purchase any such Premises. If Buyer is acting diligently and
in good faith to proceed with the consummation of the transaction contemplated
by this Agreement, Seller will agree, upon the written request of Buyer, to
extend the Due Diligence Period up to fourteen (14) days. Buyer agrees to submit
a notice to Seller confirming Buyer has received all Property Information once
received.

 

 9 

 

  

(b)       Buyer may terminate this Agreement with respect to any Premises for
any or no reason by giving written notice of such termination to Seller on or
before the last day of the applicable Due Diligence Period for such Premises. If
this Agreement is terminated pursuant to this Section 7, the Deposit allocated
to such Premises shall be immediately refunded to Buyer, and neither party shall
have any further liability or obligation to the other under this Agreement with
respect to such Premises except for the indemnity provisions set forth in
Section 7(c) of this Agreement and any other provision of this Agreement that is
expressly intended to survive the termination of this Agreement. In the event
this Agreement is terminated with respect to any Premises in accordance with
this Section 7, escrow is required to return Buyer’s Deposit allocated to such
Premises immediately and Seller agrees and will not cause escrow to delay the
return of the Deposit to Buyer for any reason. If Buyer does not elect to
exercise its right to terminate this Agreement with respect to any of the
Premises specified in a Takedown during the applicable Due Diligence Period
thereof, then Buyer shall notify Seller of Buyer’s intention to acquire such
Premises before the expiration of the applicable Due Diligence Period. If Buyer
does not, before the expiration of the Due Diligence Period, either
affirmatively notify Seller of its desire to acquire such Premises or send a
termination notice to Seller, then Buyer will be deemed to have elected to
terminate this Agreement with respect to all of the Premises specified in the
applicable Takedown. If Buyer elects to proceed to purchase any of the Premises
specified with a Takedown, and this Agreement is not terminated or deemed
terminated with respect to such Premises before the expiration of the applicable
Due Diligence Period, then the Deposit allocated to such Premises shall be
non-refundable except in the event of a default hereunder by Seller.

 

(c)       Subject to the rights of tenants under the Leases, Seller will provide
to Buyer reasonable access to the Property for the purpose of examining any or
all aspects thereof, including conducting on a non-destructive basis, surveys,
architectural, engineering, non-invasive geo-technical and environmental
inspections and tests, and any other inspections, studies, or tests reasonably
required by Buyer. Buyer shall give Seller reasonable notice by telephone or
e-mail before entering onto any of the properties that comprise the Property to
perform inspections or tests, and in the case of tests (i) Buyer shall specify
to Seller the precise nature of the test to be performed, and (ii) Seller may
require, as a condition precedent to Buyer’s right to perform any such test,
that Buyer deliver Seller evidence of public liability and other appropriate
insurance naming Seller as an additional insured thereunder. Such examination of
the physical condition of the Property, including the Third Party Inspection
Report (defined in Section 7(d) below) may include an examination for the
presence or absence of hazardous or toxic materials, substances or wastes, which
shall be performed or arranged by Buyer at Buyer’s sole expense. Buyer shall
keep the Property free and clear of any liens and will indemnify, protect,
defend, and hold each Seller Related Party (defined below) harmless from and
against all losses, costs, damages, claims, liabilities and expenses (including
reasonable attorneys’ fees and court costs) (collectively, “Losses”) arising
from damage to the Property and injury to persons asserted against or incurred
by any Seller Related Party as a result of such entry by Buyer, its agents,
employees or representatives (except that Buyer shall have no liability or
indemnity obligation for any diminution in the value of the Property as a result
of any unfavorable analysis, test, study, opinion or recommendation made to or
for or reach by Buyer). If any inspection or test disturbs the Property and
Buyer does not acquire the Property, Buyer will restore the Property to
substantially the same condition as existed prior to any such inspection or
test. Buyer and its agents, employees, and representatives may, upon not less
than 24 hours prior telephonic notice to Seller, examine and make copies of all
books and records and other materials relating to the condition of the Property
in Seller’s possession at the office where such records are maintained. Any
information provided to or obtained by Buyer with respect to the Property shall
be subject to the provisions of Section 22(p) of this Agreement. The obligations
of Buyer under this Section shall survive the termination of the Agreement.

 

 10 

 

  

8.       As Is Sale.

 

(a)       BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND
BUYER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS
DELIVERED BY SELLER TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING WITHOUT LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO THE STRUCTURAL
ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY
SYSTEMS, FACILITIES AND APPLIANCES, (II) THE QUALITY, NATURE, ADEQUACY, AND
PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER, (III) THE EXISTENCE,
QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF UTILITIES SERVING THE
PROPERTY, (IV) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, AND THE PROPERTY’ USE,
HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR ADEQUACY OF THE
PROPERTY FOR ANY PARTICULAR PURPOSE, (V) THE ZONING OR OTHER LEGAL STATUS OF THE
PROPERTY OR ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE PROPERTY,
(VI) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES,
LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS
OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR
ENTITY, (VII) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS (AS DEFINED IN ANY
ENVIRONMENTAL STATUTE) ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR
NEIGHBORING PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY
IMPROVEMENTS ON THE PROPERTY, (IX) THE CONDITION OF TITLE TO THE PROPERTY, (X)
THE LEASES (INCLUDING ALL SERVICE CONTRACTS) AND ANY OTHER AGREEMENTS AFFECTING
THE PROPERTY AND (XI) THE ECONOMICS OF ANY PAST OR FUTURE OPERATIONS OF THE
PROPERTY.

 

9.       Survival of Representations and Warranties After Closing.

 



(a)       All representations and warranties of Seller herein shall survive each
Closing for a period of one (1) year (the “Limitation Period”).

 

 11 

 

 

 

(b)          Buyer shall provide actual written notice to Seller of any breach
of any of Seller’s warranties or representations of which Buyer acquires
knowledge, through any means, at any time after the Closing Date but prior to
the expiration of the Limitation Period, and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach is susceptible of cure but
cannot reasonably be cured within thirty (30) days, an additional reasonable
time period required to effect such cure so long as such cure has been commenced
within such thirty (30) days and diligently pursued but in no event more than
ninety (90) days. If Seller fails to cure such breach after actual written
notice and within such cure period (as extended), Buyer’s sole remedy shall be
an action at law for damages as a consequence thereof, which must be commenced,
if at all, within the six (6) months after the expiration of the Limitation
Period.

 

10.         Closing.

 

(a)          The purchase and sale of the transaction contemplated in this
Agreement shall occur in multiple Closings. Provided that all conditions
precedent to the Closing of a home comprising the Property have been fulfilled
or have been waived in writing by the respective party entitled to waive same,
within fifteen (15) days after the expiration of the Due Diligence Period for
each Takedown, Buyer shall purchase the Premises specified in such Takedown that
Buyer has not previously elected to remove from this Agreement or with which
Buyer has not elected to terminate this Agreement. For the purposes hereof, the
“Closing Date” for a home comprising the Property shall be the date on which
Buyer purchases such home. Notwithstanding anything contained in this Agreement
to the contrary, if all conditions precedent to the Closing of a home comprising
the Property have not been fulfilled or have been waived in writing by the
respective party entitled to waive same at least five (5) days prior to the
applicable Closing thereof (the “Deferred Home”), Buyer shall have the right to
defer the purchase of the Deferred Home until such time as all conditions
precedent to the Closing of such Deferred Home has been fulfilled. The
closing(s) for the Deferred Homes shall occur on the next scheduled Closing Date
hereunder, or if no further Closing Dates then remain, on a date mutually
acceptable to Seller and Buyer but not later than fifteen (15) days after Seller
notifies Buyer that the conditions in the preceding sentence have been satisfied
with respect to the applicable Deferred Home. In such event, the amount of the
Purchase Price paid by Buyer at the Closing Date and at each subsequent closing
of the Deferred Homes thereafter shall be based on the Assigned Home Value of
the homes purchased at each respective Closing. Further notwithstanding anything
contained in this Agreement to the contrary, if all conditions precedent to the
Closing of a Deferred Home has not been fulfilled within sixty (60) days after
the applicable Closing Date originally scheduled for such Deferred Home, Buyer
shall have the right to exclude any such Deferred Homes from the transaction
contemplated under this Agreement by delivering written notice to Seller, in
which event the Deposit allocated to such Deferred Home(s) shall be refunded to
Buyer and neither party shall have any further rights or obligations with
respect to such Deferred Homes.

 

(b)          On or before the Closing Date, the parties shall establish the
usual form of deed and money escrow with Escrow Holder. Counsel for the
respective parties are hereby authorized to execute the escrow trust
instructions as well as any amendments thereto.

 

 12 

 

 

11.         Conditions to Buyer’s Obligation to Close.

 

(a)          Buyer will not be obligated to proceed with the Closing of a home
comprising the Property unless and until each of the following conditions has
been either fulfilled or waived in writing by Buyer with respect to such home:

 

(1)         This Agreement shall not have been previously terminated pursuant to
any other provision hereof;

 

(2)         Seller shall be prepared to deliver or cause to be delivered to
Buyer all instruments and documents to be delivered to Buyer at the Closing
pursuant to Section 14 and Section 16 or any other provision of this Agreement;

 

(3)         All property managing services provided to the Property under any
property management agreement shall have been terminated on or prior to the
Closing at no cost, liability or expense to Buyer;

 

(4)         Seller shall have Substantially Completed the Improvements with
respect to such home; and

 

(5)         Seller shall have entered into a lease for such home with tenants
that satisfy Buyer’s tenant qualification standards and upon terms acceptable to
Buyer, such tenant shall be in occupancy of such home, and Seller shall have
collected a security deposit from such tenant in accordance with the terms of
the applicable lease.

 

(b)          If any of the foregoing conditions are not fulfilled on or before
the time for Closing hereunder, then subject to the provisions of Section 18(b)
hereof, Buyer may elect, upon notice to Seller, to terminate this Agreement, in
which event the Deposit shall be returned to Buyer, and neither party shall have
any further liability or obligation to the other, except for the provisions of
this Agreement which are expressly stated to survive the termination of this
Agreement.

 

12.         Conditions to Seller’s Obligation to Close.

 

(a)          Seller will not be obligated to proceed with the Closing unless and
until each of the following conditions has been fulfilled or waived in writing
by Seller:

 

(1)         Buyer shall be prepared to pay to Seller the Purchase Price and all
other amounts to be paid to it at Closing pursuant to the provisions of this
Agreement;

 

(2)         Buyer shall be prepared to deliver to Seller all instruments and
documents to be delivered to Seller at the Closing pursuant to Section 15 and
Section 16 or any other provision of this Agreement; and

 

 13 

 

 

(3)         This Agreement shall not have been previously terminated pursuant to
any other provision hereof.

 

(b)          If the foregoing conditions are not fulfilled on or before the time
for Closing hereunder, then subject to the provisions of Section 18(a) hereof,
Seller may elect, upon notice to Buyer, to terminate this Agreement, in which
event the Deposit shall be returned to Buyer, and neither party shall have any
further liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement.

 

13.         Title Insurance.

 

(a) Following the execution and delivery of this Agreement, at Seller’s expense,
Buyer shall cause Title Company to deliver to Buyer a commitment for the Title
Policy described in subsection (b) below (the “Title Commitment”), together with
legible copies of all of the underlying documentation described in such Title
Commitment. Seller shall, within two business days after the execution of this
Agreement, deliver to Buyer the most recent surveys of the properties that
comprise the Property in Seller’s possession or control (the “Surveys”).

 

(a)          At each Closing, and as a condition thereof, Buyer shall receive an
owner’s title insurance policy (the “Title Policy”) issued by Title Company for
the homes purchased by Buyer at such Closing, dated the day of Closing, with
liability in the full amount of the Purchase Price for such homes, the form of
which shall be an American Land Title Association Owner’s Policy, Standard
Form B, 1992 (or other form preferred by Buyer or required or promulgated
pursuant to applicable state insurance regulations), subject only to the
Permitted Exceptions (defined below). The Title Policy may contain any
endorsements requested by Buyer.

 

(b)          Prior to the expiration of each Due Diligence Period, Buyer shall
review title to the Premises applicable to such Due Diligence Period as
disclosed by the Title Commitment and the Surveys, and satisfy itself as to the
availability from the Title Company of the Title Policy and all requested
endorsement to such Title Policy. Buyer shall have the right to obtain an update
of the Surveys or to secure new surveys at any time prior to the expiration of
the applicable Due Diligence Period.

 

(c)          Seller shall have no obligation to remove or cure title objections,
except for (1) liens of an ascertainable amount created by Seller, which liens
Seller shall cause to be released at the Closing or affirmatively insured over
by the Title Company with Buyer’s approval, (2) any exceptions or encumbrances
to title which are created by Seller after the date of this Agreement without
Buyer’s consent, and (3) non-consensual liens which liens Seller shall cause to
be released at the Closing or affirmatively insured over by the Title Company.
In addition, Seller shall provide the Title Company with any affidavits, ALTA
statements or personal undertakings (collectively, an “Owner’s Affidavit”), in
form and substance reasonably acceptable to the Title Company, that will permit
the Title Company to remove the standard “mechanics lien” and “GAP” exceptions
and otherwise issue the Title Policy in the form required by Buyer.

 

 14 

 

 

(d)          “Permitted Exceptions” shall mean: (1) any exception arising out of
an act of Buyer or its representatives, agents, employees or independent
contractors; (2) zoning and subdivision ordinances and regulations; (3) the
specific exceptions in the Title Commitment that the Title Company has not
agreed to insure over or remove from the Title Commitment as of the end of the
applicable Due Diligence Period and that Seller is not required to remove as
provided above; (4) items shown on the Surveys or any updated or new surveys of
the applicable Premises which have not been removed as of the end of the
applicable Due Diligence Period; (5) real estate taxes and assessments not yet
due and payable; and (6) rights of tenants under the Leases, as occupancy
tenants only and without any rights of first refusal, rights of first offer or
purchase options.

 

14.         Documents to be Delivered to Buyer at Closing.

 

At each Closing, Seller shall deliver or cause to be delivered to Buyer each of
the following instruments and documents with respect to the homes comprising the
Property being purchased by Buyer at such Closing:

 

(a)          Deed. The Deed, in the form attached hereto as Exhibit C.

 

(b)          Bill of Sale. The Bill of Sale covering the Personal Property, in
the form attached hereto as Exhibit D.

 

(c)          The Title Policy. The Title Policy may be delivered after the
Closing if at the Closing the Title Company issues a currently effective,
duly-executed “marked-up” Title Commitment and irrevocably commits in writing to
issue the Title Policy in the form of the “marked-up” Title Commitment after the
Closing.

 

(d)          Assignment of Leases and Contracts. An Assignment of Leases and
Contracts, in the form attached hereto as Exhibit E, transferring and assigning
to Buyer, to the extent the same are assignable, all right, title and interest
of Seller in the Leases and the other property described therein.

 

(e)          Transfer Tax Declarations. Original copies of any required real
estate transfer tax or documentary stamp tax declarations executed by Seller or
any other similar documentation required to evidence the payment of any tax
imposed by the state, county and city on the transaction contemplated hereby.

 

(f)          FIRPTA. An affidavit, in the form attached hereto as Exhibit F,
stating Seller’s U.S. taxpayer identification number and that Seller is a
“United States person”, as defined by Internal Revenue Code Section 1445(f)(3)
and Section 7701(b).

 

(g)          Owner’s Affidavit. The Owner’s Affidavit materials referred to in
Section 13(d) above.

 

(h)          Surveys, Plans, Permits and Specifications. All existing surveys,
blueprints, drawings, plans and specifications, permits, and operating manuals
for or with respect to any of the properties that comprise the Property or any
part thereof to the extent the same are in Seller’s possession.

 

 15 

 

 

(i)          Keys. All keys to the improvements, to the extent the same are in
Seller’s possession.

 

(j)          Leases. Originals of all Leases in effect on the Closing Date (or
copies thereof in the event the originals are not in Seller’s possession, or in
the possession of Sellers’ property manager and such copies of Leases are in
Seller’s possession), and the tenant files with respect to such Leases, to the
extent the same are in Seller’s possession.

 

(k)          Certificate.  A certificate (the “Update”) of Seller dated as of
the Closing Date certifying that the representations and warranties of Seller
set forth in Section 6(a) of this Agreement as applicable, remain true and
correct in all material respects as of the Closing Date, except as to Schedule
6(a)(5), which Update shall be dated no earlier than three (3) days prior to
Closing.

 

(l)          Other Deliveries. Such other documents and instruments as may be
required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

15.         Documents to be Delivered to Seller at Closing.

 

At Closing, Buyer shall deliver or cause to be delivered to Seller each of the
following instruments, documents and amounts:

 

(a)          Purchase Price. The Purchase Price, subject to adjustment and
proration as provided in Section 17 below.

 

(b)          Transfer Tax Declarations. Original copies of any required real
estate transfer tax or documentary stamp tax declarations executed by Buyer or
any other similar documentation required to evidence the payment of any tax
imposed by the state, county and city on the transaction contemplated hereby.

 

(c)          Assignment of Leases. A counterpart of the Assignment of Leases and
Contracts, in the form attached hereto as Exhibit E.

 

(d)          Certificate. A certificate of Buyer (the “Buyer’s Update”) dated as
of the Closing Date certifying that the representations and warranties of Buyer
set forth in Section 6(b) of this Agreement as applicable, remain true and
correct in all material respects as of the Closing Date, which Buyer’s Update
shall be dated no earlier than three (3) days prior to Closing.

 

(e)          Other Documents. Such other documents and instruments as may be
required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement.

 

 16 

 

 

16.         Documents to be Delivered by Seller and Buyer at Closing.

 

At Closing, Buyer and Seller shall deliver or cause to be delivered each of the
following instruments and documents:

 

(a)          Escrow Instructions. Escrow instructions (as described in
Section 10(b)).

 

(b)          Settlement Statement. A fully executed settlement statement.

 

(c)          Notice to Tenants. A duly executed notice to each of the tenants
under the Leases.

 

17.         Prorations and Adjustments.

 

(a)          The following items with respect to each property comprising the
Property that Buyer purchase at a Closing shall be prorated and adjusted based
upon the number of calendar days in the measuring period between Seller and
Buyer as of midnight on the date of such Closing, except as otherwise specified:

 

(1)         Taxes. All real estate taxes and assessments (“Taxes”) assessed
against the property for the year of Closing shall be prorated as follows:
Seller will be responsible for the payment of Taxes applicable to the period
before the Closing Date, and Buyer will be responsible for the period on and
after the Closing Date. If the actual taxes and assessments cannot be determined
for such year as of the Closing Date, then the parties shall make such proration
based upon One Hundred and Ten percent (110%) of the most recently issued tax
bill for the property and thereafter, make a final adjustment of such Taxes upon
receipt of the final bill. The provisions of this Section 17(a)(1) shall survive
Closing.

 

(2)         Utilities. All utilities shall be prorated based upon estimates
using the most recent actual invoices. Seller shall receive a credit for the
amount of deposits, if any, with utility companies that are transferable and
that are assigned to Buyer at the Closing. In the case of non-transferable
deposits, Buyer shall be responsible for making any security deposits required
by utility companies providing service to the property.

 

 17 

 

 

(3)         Collected Rent. Buyer shall receive a credit for any rent and other
income (and any applicable state or local tax on rent) under Leases collected by
Seller before Closing that applies to any period after Closing. Uncollected rent
and other uncollected income shall not be prorated at Closing. After Closing,
Buyer shall apply all rent and income collected by Buyer from a tenant (x) first
to such tenant’s rental obligations for the month in which the Closing occurs,
(y) next to such tenant’s monthly rental for the month in which the payment is
made, and (z) then to arrearages in the reverse order in which they were due,
remitting to Seller, after deducting collection costs, any rent or expense
reimbursements properly allocable to Seller’s period of ownership. Buyer shall
bill and attempt to collect such rent arrearages in the ordinary course of
business, but shall not be obligated to engage a collection agency or take legal
action to collect any rent arrearages. Any rent or other income received by
Seller or Buyer after Closing which are owed to Seller or Buyer shall be
remitted to Seller or Buyer as applicable, promptly after receipt.

 

(b)          Tenant Security Deposits. All unapplied tenant security deposits
(and interest thereon if required by law or contract to be earned thereon) under
the Leases assumed by Buyer at a Closing, shall be credited to Buyer at such
Closing.

 

(1)         Service Contracts. With respect to any contracts that are assumed by
Buyer and survive the Closing, Seller shall receive a credit for prepaid charges
and premiums applicable to Buyer’s period of ownership. The Buyer shall receive
a credit for any payments made in arrears. In addition and without limitation of
the foregoing, Buyer shall receive a credit under any assumed contract (each a
“Service Provider Contract”) in which Seller has received any advance payments
or other income from the servicer provider under such Service Provider Contract
in exchange for agreeing to enter into such Service Contract (regardless of
whether such advance payment or other income was paid in a lump sum or in
installments). Any lump sum payments shall be pro-rated on a straight line basis
over the term of any applicable Service Provider Contract.

 

(2)         Owner Deposits. Seller shall be entitled to the return of all bonds,
deposits, letters of credit, set aside letters or other similar items, if any,
that are outstanding with respect to the Property that have been provided by
Seller or any of its affiliates, agents or investment advisors to any
governmental agency, public utility, or similar entity (collectively, “Owner
Deposits”). Buyer shall replace such Owner Deposits. To the extent that any
funds are released as a result of the termination of any Owner Deposits for
which Seller did not receive a credit, such funds shall be delivered to Seller
immediately upon their receipt.

 

(c)          Final Prorations. With regards to any prorations set forth in this
Section 17 that are based upon estimates, such prorations shall be readjusted
based upon the actual bills after the applicable Closing and before the
expiration of the Limitation Period. The provisions of this Section 17(c) shall
survive each Closing.

 

 18 

 

 

18.         Default; Termination.

 

(a)          IF A CLOSING FAILS TO OCCUR BECAUSE OF BUYER’S DEFAULT, THE DEPOSIT
ALLOCATED TO THE PREMISES REQUIRED HEREUNDER TO BE PURCHASED BY BUYER AT SUCH
CLOSING SHALL BE RETAINED BY SELLER AS LIQUIDATED DAMAGES. THE PARTIES HERETO
EXPRESSLY AGREE AND ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A
DEFAULT BY BUYER WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN
BECAUSE OF THE NATURE OF THE PROPERTY AND THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF ANY APPLICABLE LAWS, BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 18, SELLER AND BUYER AGREE THAT THIS LIQUIDATED DAMAGES PROVISION IS
INTENDED TO BE SELLER’S SOLE AND EXCLUSIVE REMEDY FOR A DEFAULT BY BUYER, BUT IS
NOT INTENDED AND SHOULD NOT BE DEEMED OR CONSTRUED TO LIMIT IN ANY WAY BUYER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.

 

SELLER’S INITIALS: _____ BUYER’S INITIALS: _____

 

(b)          If Seller defaults in any material respect hereunder, then provided
Buyer is not in default any material respect, Buyer may, at its sole election,
either:

 

(1)         Terminate this Agreement, whereupon the Deposit shall be promptly
returned to Buyer, as well as Buyer’s actual out of pocket costs to unrelated
and independent third party vendors, including reasonable attorneys’ fees
incurred as a result of this transaction, which costs and fees shall not exceed
One Hundred Thousand and 00/100 Dollars ($100,000.00), and neither party shall
have any further liability or obligation to the other, except for the provisions
of this Agreement which are expressly stated to survive the termination of this
Agreement; or

 

(2)         Assert and seek judgment against Seller for specific performance
with respect to one or more (at Buyer’s election) of the properties that
comprise the Property; provided that if Buyer elects to purchase less than all
of such properties, then the Purchase Price will be reduced by the aggregate
Assigned Home Value of the excluded properties. If a court of competent
jurisdiction determines that the remedy of specific performance is not available
to Buyer, then Buyer shall have the right to assert and seek judgment against
Seller for actual contract damages.

 

19.         Expenses.

 

(a)          All recording fees respecting the Deed, title insurance premiums
for the Title Policy, all state and county transfer taxes, brokerage fees and
commissions, and the fee charged by Escrow Holder, shall be borne and paid by
Seller.

 

(b)          All other costs, charges, and expenses shall be borne and paid as
provided in this Agreement, or in the absence of such provision, in accordance
with custom where the properties in question are located.

 

 19 

 

 

20.         Intermediaries.

 

(a)          Buyer and Seller acknowledge and agree that Seller’s Broker (as
defined in the Basic Terms) has acted as a broker in connection with this
transaction on behalf of Seller and Buyer’s Broker (as defined in the Basic
Terms) has acted as a broker in connection with this transaction on behalf of
Buyer. Upon Closing, Seller agrees to pay a brokerage commission to Seller’s
Broker pursuant to a separate agreement between Seller and Seller’s Broker. All
brokerage fees are to be paid through Escrow Holder at Closing as a Closing
Cost.

 

(b)          Seller represents to Buyer, and Buyer represents to Seller, that
except for Seller’s Broker and Buyer’s Broker, respectively, there are no fees
owed to any broker, finder, or intermediary of any kind with whom such party has
dealt in connection with this transaction. Except as expressly set forth above,
if any claim is made for broker’s or finder’s fees or commissions in connection
with the negotiation, execution or consummation of this Agreement or the
transactions contemplated hereby, each party shall defend, indemnify and hold
harmless the other party from and against any such claim based upon any
statement, representation or agreement of such party, which obligation shall
survive Closing.

 

21.         Destruction of Improvements.

 

(a)          If, prior to Closing, any of the Improvements on any of the
properties that comprise the Property are damaged or destroyed such that the
cost of repair or replacement of such improvements is material (“Material
Damage”), or a condemnation proceeding is commenced or threatened in writing by
a governmental or quasi-governmental agency with the power of eminent domain
(“Condemnation”), then:

 

(1)         Buyer may elect, within fourteen (14) days from receipt of notice of
said Material Damage, or notice of a Condemnation, by written notice to Seller,
to exclude the individual property affected by such event from this transaction;
provided that if more than twenty-five percent (25%) of the properties that
comprise the Property suffer Material Damage, or become the subject of a
Condemnation, then Buyer may terminate this Agreement. If necessary, the time of
Closing shall be extended to permit Buyer to evaluate and make the elections
contemplated in this Section 21. If Buyer elects to terminate this Agreement in
accordance with this Section 21, then the Deposit shall be returned to Buyer
and, except for the provisions of this Agreement that expressly survive Closing
or earlier termination of this Agreement, this Agreement shall be void and of no
further force and effect, and neither party shall have any liability to the
other by reason hereof; or

 

(2)         If Buyer elects to exclude certain properties from this transaction,
and proceed to the Closing, then the Purchase Price will be reduced by the
aggregate Assigned Home Value of the excluded properties. If, however, it is
determined that any damage to one or more properties does not constitute a
Material Damage, or Buyer elects to purchase one or more properties that have
suffered Material Damage, then the transaction contemplated hereby shall be
closed without a reduction in the Purchase Price, and Seller shall assign to
Buyer Seller’s rights in any insurance proceeds or Condemnation award to be paid
to Seller in connection with such damage or Condemnation, and, in the case of
Material Damage, Seller shall pay to Buyer an amount equal to the deductible
under Seller’s policy of casualty insurance and Seller shall execute and deliver
to Buyer all required proofs of loss, assignments of claims and other similar
items.

 

 20 

 

 

(b)          For purposes of this Section 21, damage or destruction will be
considered “Material Damage” if one or more of the properties that comprise the
Property are rendered uninhabitable, or if the time to repair such damage,
despite reasonable expectations with respect to repairs, is reasonably by Buyer
to exceed three months. If, prior to Closing, any of the improvements on the
Property are damaged or destroyed and such damage is not Material Damage, Buyer
shall remain obligated to close hereunder with no abatement in the Purchase
Price. At Closing, Seller shall assign to Buyer Seller’s rights in any insurance
proceeds to be paid to Seller in connection with such damage or destruction, and
Buyer shall receive a credit against the Purchase Price in an amount equal to
the deductible amount under Seller’s casualty insurance policy.

 

22.         General Provisions.

 

(a)          Entire Agreement. This written Agreement, including all Exhibits
attached hereto and documents to be delivered pursuant hereto, shall constitute
the entire agreement and understanding of the parties, and there are no other
prior or contemporaneous written or oral agreements, undertakings, promises,
warranties, or covenants not contained herein.

 

(b)          Amendments in Writing. This Agreement may be amended only by a
written memorandum subsequently executed by all of the parties hereto.

 

(c)          Waiver. No waiver of any provision or condition of this Agreement
by any party shall be valid unless in writing signed by such party. No such
waiver shall be taken as a waiver of any other or similar provision or of any
future event, act, or default.

 

(d)          Time of the Essence. Time is of the essence of this Agreement.
However, if Buyer is acting diligently and in good faith to proceed with the
consummation of the transaction contemplated by this Agreement on the Closing
Date, Seller will agree, upon the written request of Buyer, to extend the
Closing Date up to three (3) business days. In the computation of any period of
time provided for in this Agreement or by law, any date falling on a Saturday,
Sunday or legal holiday when banks are not open for business in the State where
the Property is located, will be deemed to refer to the next day which is not a
Saturday, Sunday, or legal holiday when banks are not open for business in such
State.

 

(e)          Severability. If any provision of this Agreement is rendered
unenforceable in whole or in part, such provision will be limited to the extent
necessary to render the remainder of the Agreement valid, or will be deemed to
be removed from this Agreement, as circumstances require, and this Agreement
shall be construed as if said provision had been incorporated herein as so
limited, or as if said provision has not been included herein, as the case may
be.

 



 21 

 

 

(f)          Headings. Headings of sections are for convenience of reference
only, and shall not be construed as a part of this Agreement.

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefits of the parties hereto, and their respective
successors, and permitted assigns. This Agreement may not be assigned by either
party without the consent of the other party, except that Buyer may, without
consent from Seller, assign this Agreement to an affiliate of Buyer, Reven
Housing REIT, Inc., or any affiliate of Reven Housing REIT, Inc. or any entity
formed by Buyer for the purpose of acquiring or taking title to the Property;
provided that such assignment will not release Buyer from its obligations under
this Agreement. Any assignment in accordance with this Section 22(g) will
entitle the assignee thereunder to all rights and benefits, and subject such
assignee to all obligations, of Buyer hereunder.

 

(h)          Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed, or sent by Federal Express,
UPS or other recognized overnight courier service for next business day
delivery, or sent by facsimile transmission or electronic mail (so long as
reasonable evidence that such notice was sent and received is obtained by the
sending party). Any notice provided hereunder shall be deemed to be given when
sent in accordance with this provision, but any time to respond to such notice
as provided in this Agreement will not commence until the actual receipt of the
notice. Notices will be deemed valid if sent to the parties as follows:

 

IF TO BUYER

 

Reven Housing REIT, Inc.

P.O. Box 1459

La Jolla, California 92038-1459

Phone: 858-459-4000

e-mail: cmc@revenhousingreit.com

e-mail: mps@revenhousingreit.com

Attention: Chad Carpenter and Michael Soni

 

with a copy to:

 

Greenberg Traurig, LLP

1000 Louisiana

Suite 1700

Houston, Texas 77002

Phone: (713) 374-3521

e-mail: parkerd@gtlaw.com

Attention: David W. Parker

 

 22 

 

  

IF TO SELLER:

 

Prominence Homes LLC

2084 Valleydale Road

Birmingham, Alabama 35244

Phone: (205) 949-2098

e-mail: mikemcmullenefi@gmail.com

Attention: Mike McMullen

 

IF TO ESCROW HOLDER:

 

Fidelity National Title Insurance Company

1300 Dove Street, Suite 130

Newport Beach, California  92660

Phone: (949) 221-4715

e-mail: paul.mcdonald@fnf.com

Attention:  Paul McDonald

 

or to such additional or other persons, at such other address or addresses as
may be designated by notice from Buyer or Seller, as the case may be, to the
other. Notices by mail shall be sent by United States certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed given upon
receipt or refusal of receipt. Notices by facsimile or electronic mail shall be
deemed given and effective upon receipt or refusal of receipt. Notices by
overnight courier shall be deemed given and effective upon receipt or refusal of
receipt from Federal Express, UPS or another recognized overnight courier
service.

 

(i)          Governing Law; Venue. To the extent enforceable, the parties agree
that this Agreement shall be governed in all respects by the internal laws of
the State of Delaware; provided that if the dispute involves an individual
property the law of the State where such property is located will apply. In any
dispute arising out of or related to this Agreement, an action must be brought
in Federal or State court, as applicable, in the County of Jefferson, Alabama.
The provisions of this Section 22(i) will survive the termination of this
Agreement.

 

(j)          Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of less
than all of the parties, and all of which shall be construed together as but a
single instrument.

 

 23 

 

 

(k)          Attorneys’ Fees. If any action or proceeding brought by either
party against the other under this Agreement, the prevailing party shall be
entitled to recover all costs and expenses including its attorneys’ fees in such
action or proceeding in such amount as the court may adjudge reasonable. The
prevailing party shall be determined by the court based upon an assessment of
which party’s major arguments made or positions taken in the proceedings could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. If the party that
commenced or instituted the action, suit or proceeding dismisses or discontinues
it without the concurrence of the other party, such other party shall be deemed
the prevailing party. The provisions of this Section 22(k) will survive any
termination of this Agreement.

 

(l)          Construction. This Agreement will not be construed more strictly
against either party by virtue of the fact that it was prepared by one party or
its counsel, it being recognized that each party hereto has had the opportunity
to review, have its counsel review, and provide input into this Agreement. All
words herein that are expressed in the neuter gender shall be deemed to include
the masculine, feminine and neuter genders and any word herein that is expressed
in the singular or plural shall be deemed, whenever appropriate in the context,
to include the plural and the singular.

 

(m)          Reporting Obligations. Seller and Buyer hereby designate Escrow
Holder to act as and perform the duties and obligations of the “reporting
person” with respect to the transaction contemplated by this Agreement for
purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for
information reporting on real estate transactions. If required under applicable
law, Seller, Buyer and Escrow Holder shall execute at Closing a Designation
Agreement designating the Escrow Holder as the reporting person with respect to
the transaction contemplated by this Agreement.

 

(n)          1031 Exchange. Either party may involve this transaction in a
like-kind exchange under Internal Revenue Code Section 1031, the cost and
expense of which will be borne solely by the party invoking such structure. Each
party shall reasonably cooperate with the other in such structure, provided that
the party that is not participating in a like-kind exchange shall incur no
material costs, expenses or liabilities in connection with the other’s exchange
and will not be required to take title to or contract for purchase of any other
property. If either party uses a qualified intermediary or exchange accommodator
to effectuate the exchange, any assignment of the rights or obligations of such
party shall not relieve, release or absolve such party of its obligations to the
other.

 

(o)          Bulk Sales. Seller agrees to indemnify and hold Buyer, any
permitted assignee of Buyer’s rights under this Agreement and any of their
respective affiliates, officers, directors, shareholders, members, partners,
agents, employees and advisors (collectively, the “Indemnified Parties”)
harmless from and against any and all claims, damages, losses, costs, expenses,
liens, actions and causes of actions (including, without limitation, reasonable
attorneys’ fees and expenses) that may be incurred by, or asserted against,
Buyer, any of the other Indemnified Parties or the Property by reason of either
such noncompliance with the Bulk Sales laws applicable in the state or states
where the Property is located, or the failure of Seller to have paid any taxes,
penalties or interest which are the subject of such laws. The provisions and
obligations of this Section 24(o) shall survive the Closing.

 

 24 

 

 

(p)          Confidentiality. Buyer, Seller, and their respective
representatives shall hold in strictest confidence all data and information
obtained with respect to the transaction contemplated herein, including, without
limitation, the operation and management of the Property, whether obtained
before or after the execution and delivery hereof, as well as of Buyer’s plans
to purchase the Property or other properties in other locations, and shall not
use such data or information for purposes unrelated to this Agreement or
disclose the same to others except as expressly permitted hereunder. The
preceding sentence shall not be construed to prevent Buyer or Seller from
disclosing to their prospective lenders or investors, or to its officers,
directors, attorneys, accountants, architects, engineers and consultants to
perform their designated tasks in connection with Buyer’s inspection and
proposed acquisition of the Property, provided Buyer advises any such party of
the confidential nature of the information disclosed. However, neither party
shall have this obligation concerning information which: (a) is published or
becomes publicly available through no fault of either the Buyer or Seller;
(b) is rightfully received from a third party; or (c) is required to be
disclosed by law. Notwithstanding the preceding, nothing in this Agreement will
prevent or be deemed to limit Buyer’s ability to disclose the existence of this
Agreement, and the nature of any material terms herein, to the Securities and
Exchange Commission or any other governmental agency to which Buyer, or its
successors hereunder, have a disclosure obligation under any applicable law. The
terms of this Section 22(p) shall survive the consummation of the transaction
contemplated herein or the earlier termination of this Agreement.

 

(q)          Post-Closing Vacancy Holdback. Fifteen Thousand and 00/100 Dollars
($15,000.00) of the Purchase Price (the “Post-Closing Vacancy Holdback”) shall
be withheld by the Escrow Holder subject to the following terms. If any of the
properties that comprise the Property become tenantless or vacant because the
tenant or other occupant breached the lease or other occupancy agreement within
sixty (60) days after the applicable Closing thereof, for each such property,
Buyer shall provide back-up documentation reasonably satisfactory to Seller
documenting the breach and missing tenant or vacancy and shall be refunded Five
Thousand and 00/100 Dollars ($5,000.00) per occurrence from the Post-Closing
Vacancy Holdback. After sixty (60) days have elapsed after the final Closing
under this Agreement, the balance of the Post-Closing Vacancy Holdback, if any,
shall be delivered to Seller.

 

(r)          Post-Closing Return of Properties. If during the thirty (30) day
period after a Closing Buyer learns that any leases, other occupancy agreements
or contracts of any kind on properties that comprise the Property that were
purchased at such Closing provide the tenant, occupant or any other third party
with an option to purchase the property, a right of first refusal, a right of
first offer or any other contractual option or right to purchase the property,
then the sale of such property to Buyer shall be rescinded and the purchase
price of such property shall be refunded by Seller to Buyer within thirty (30)
days of Buyer’s written notice to Seller. Buyer’s notice to Seller shall include
back-up documentation reasonably satisfactory to Seller demonstrating the
existence of the option to purchase the property, a right of first refusal, a
right of first offer, or any other contractual option or right to purchase the
property.

 

[SIGNATURE PAGE FOLLOWS]

 

 25 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

  SELLER       PROMINENCE HOMES LLC, an Alabama limited liability company      
  By: /s/ Michael McMullen     Michael McMullen     Chief Executive Officer    
    BUYER       REVEN HOUSING REIT, INC.,   a Maryland corporation       By: /s/
Chad Carpenter     Chad Carpenter     Chief Executive Officer

 

 26 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS   DESCRIPTIONS 1. EXHIBIT A   DESCRIPTION OF THE PROPERTIES 2. EXHIBIT
B   LIST OF CONTRACTS 3. EXHIBIT C   FORM OF DEED 4. EXHIBIT D   FORM OF BILL OF
SALE 5. EXHIBIT E   FORM OF ASSIGNMENT OF LEASES AND CONTRACTS 6. EXHIBIT F  
FORM OF FIRPTA AFFIDAVIT 7. EXHIBIT G   TENANT ESTOPPEL AGREEMENT 8. EXHIBIT H  
FINANCIAL INFORMATION FOR 3-14 AUDIT       SCHEDULES   DESCRIPTIONS 1. 6(a)(3)  
PROPERTY INFORMATION 2. 6(a)(5)   LIST OF LEASES

 

   

 

 

EXHIBIT A

 

DESCRIPTION OF THE PROPERTies

 

Address City State Zip Code        

 

 EXHIBIT A – Page 1 

 

 

EXHIBIT B

 

LIST OF CONTRACTS

 

1.

 

 EXHIBIT B – Page 1 

 

 

EXHIBIT C

 

FORM OF DEED

 

Upon recording return this instrument to: This instrument was prepared by:      
__________________ _________________ __________________ _________________
__________________ _________________ __________________ _________________      



Mail tax notice to:       _________________   _________________  
_________________   _________________  

 

STATE OF ALABAMA ) COUNTY OF __________ )

 

STATUTORY WARRANTY DEED

 

KNOW ALL MEN BY THESE PRESENTS that, for and in consideration of
______________________ and No/100 Dollars ($__________) in hand paid by
____________________ (hereinafter referred to as "Grantee"), to the undersigned,
____________________ (hereinafter referred to as "Grantor"), the receipt of
which is hereby acknowledged, Grantor does by these presents grant, bargain,
sell, and convey unto Grantee the following described land (the "Property")
subject to the conditions and limitations contained herein, situated in
____________ County, Alabama, said Property being more particularly described on
EXHIBIT A attached hereto and made a part hereof.

 

The Property is conveyed subject to the following (collectively, the "Permitted
Encumbrances"):

 

1.  Real estate ad valorem taxes due and payable _____________, 2017, and
subsequent years and any other taxes, charges, or assessments of the levying
jurisdictions.

 

2.  Any applicable zoning ordinances and subdivision regulations, or other
ordinances, laws, and regulations.

 

 

Statutory Warranty Deed – Page 1

 

  

3.  All easements, restrictions, reservations, rights-of-way and other matters
of public record affecting any portion of the Property.

 

4.  All of those matters described in EXHIBIT B attached hereto and made a part
hereof.

 

As a condition of the conveyance hereunder, Grantee acknowledges that the
physical and environmental condition of the Property conveyed hereunder has been
inspected by Grantee or its duly authorized agent and that the Property is
purchased by Grantee as a result of such inspection and not upon any agreement,
representation, or warranty made by Grantor. Grantee accepts the physical and
environmental condition of the Property "AS IS, WHERE IS, WITH ALL FAULTS" and
hereby releases Grantor from any liability of any nature arising from or in
connection with the physical or environmental condition of the Property. This
condition shall constitute a covenant running with the land as against Grantee
and all successors in title.

 

TO HAVE AND TO HOLD unto Grantee and to Grantee's successors and assigns,
forever.

 

And Grantor does for itself and for its successors and assigns, covenant with
Grantee, Grantee's successors and assigns, that it is seized and possessed of
said land and has the right to convey it, and it warrants the title against all
persons claiming by, through or under the Grantor (but not otherwise) and that
the Property is free and clear of all encumbrances except for the Permitted
Encumbrances and encumbrances not done or suffered by Grantor, against which
Grantor shall not defend.

 

[Remainder of Page Left Intentionally Blank]

 

 

Statutory Warranty Deed – Page 2

 

 

IN WITNESS WHEREOF, Grantor has caused these presents to be executed in its name
and behalf and its seal to be hereunto affixed and attested by its duly
authorized officers or representatives on this, the ____ day of _____________,
201__.

 

  GRANTOR:              

 

  By:  



  Name:  



  Title:  

 

STATE OF ALABAMA ) COUNTY OF ________________ )

 

I, ___________________________, a Notary Public in and for said County, in said
State, hereby certify that ______________, whose name as ______________ of
_______________________, is signed to the foregoing instrument, and who is known
to me, acknowledged before me on this day that being informed of the contents of
said instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand and seal of office this, the ____ day of ____________,
201__.

 

      Notary Public



[SEAL] My Commission Expires:  

  

 Statutory Warranty Deed – Signature Page

 

 

Exhibit A

to Statutory Warranty Deed

 

Legal Description 

 

Statutory Warranty Deed – Exhibit A - Page 1

 

 

Exhibit B

to Statutory Warranty Deed

 

Additional Permitted Encumbrances 

 

Exhibit C

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

____________________________, a(n) _________________ (“Seller”), for good and
valuable considerations, receipt and sufficiency of which are hereby
acknowledged, does hereby quitclaim, sell, assign, transfer and set over to
_________________, a ____________ limited liability company (“Buyer”), all of
its right, title and interest, if any, in and to any Personal Property located
on and used in connection with the Property and Warranties related to the
Property and Personal Property. Seller warrants that it owns such Personal
Property free and clear of liens and encumbrances of any persons claiming by,
through or under Seller.

 

Capitalized terms used herein shall have the meanings given to them in that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
_____, 2018, between Seller and Buyer.

 

IN WITNESS WHEREOF, Seller has caused this bill of sale to be signed and sealed
in his name by its officer thereunto duly authorized this ____ day of _________,
20__.

 

  SELLER:       _____________, a(n) _________ limited liability company

 

  By:  



  Name:  



  Its:  

  

Exhibit D – Page 1

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF LEASES AND CONTRACTS

 

THIS ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS (this “Assignment”) is
entered into as of the ____ of _______, 201___ (the “Effective Date”), between
______________, a(n) ___________ limited liability company (“Assignor”) and
________________, a(n) __________ limited liability company (“Assignee”)

 

RECITALS

 

Assignor has conveyed to Assignee that certain parcel of real property and
improvements located at ________ pursuant to that certain Single Family Homes
Real Estate Purchase and Sale Agreement, dated as of _________ ___, 2018 (the
“Agreement”) by and between Assignor, as Seller, and Assignee, as Buyer.
Capitalized terms not otherwise defined herein shall have the meaning given to
them in the Agreement.

 

Assignor now desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in, to and under the Leases and the Contracts.

 

1.        Property. The “Property” means the real property located in _________,
legally described in Exhibit A attached to this Assignment, together with the
building, structures and other improvements located thereon.

 

2.        Leases. The “Leases” means those leases and occupancy agreements
affecting the Property which are described in Exhibit B attached to this
Assignment.

 

3.        Contracts. “Assumed Contracts” means those agreements (including any
service, maintenance, or repair contracts) that are listed on Exhibit C attached
to this Assignment that will survive the Closing.

 

4.        Assignment. For good and valuable consideration received by Assignor,
the receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Contracts.

 

5.        Assumption. Assignee hereby assumes and agrees to perform the
obligations of Assignor under the Leases and Contracts which accrue and are
attributable to the period from and after the Effective Date. Additionally,
Assignee agrees to pay all monetary obligations when due under the Contracts
arising before the Effective Date to the extent Assignee received a credit on
the settlement statement in connection with its purchase of the Property.

 

6.        Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.

 

Exhibit E – Page 1

 

  

7.        Counterparts. This Assignment may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument.

 

8.        Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of __________________.

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of Leases
and Contracts to be executed as of this ______ day of ________________, 20___.

 

  ASSIGNOR       ______________, a(n)_____________ limited liability company

 

  By:  



  Name:  



  Its:  

 

  ASSIGNEE              

 

  By:  



  Name:  



  Its:  

  

Exhibit E – Page 2

 

 

EXHIBIT F

 

FORM OF FIRPTA AFFIDAVIT

 

Section 1445 of the Internal Revenue Code, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person. To inform the Transferee (hereinafter defined)
that withholding of tax is not required upon the disposition of a United States
real property interest by ______________, a(n) ________ limited liability
company (the “Transferor”) to ___________________, a(n) _______ limited
liability company (the “Transferee”) relating to the real property described on
Schedule A hereto (the “Transferred Interests”), the undersigned, being first
duly sworn upon oath, does hereby depose and say, and does hereby on behalf of
the Transferor represent that the following is true as of the date hereof:

 

1.        __________________ is the______________________ of the Transferor, and
is familiar with the affairs and business of the Transferor;

 

2.        The Transferor is not a foreign person; that is, the Transferor is not
a nonresident alien, a foreign corporation, foreign partnership, foreign trust
or foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

 

3.        The Transferor is a ______________ duly organized, validly existing
and in good standing under the laws of the State of _________;

 

4.        The Transferor’s United States employer identification number is
______________; and

 

5.        The Transferor’s office address and principal place of business is c/o
__________________________.

 

6.        Transferor is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii);

 

The undersigned and the Transferor understand that this affidavit and
certification may be disclosed to the United States Internal Revenue Service by
the Transferee and that any false statement contained herein could be punished
by fine, imprisonment, or both.

 

All terms (whether capitalized or not) used but not defined herein shall have
the same respective meanings as in the Internal Revenue Code of 1986, as
amended, and the United States Treasury Department Income Tax Regulations in
effect as of the date hereof.

 

Under penalties of perjury, we declare that we have examined this affidavit and
certificate, and to the best of our knowledge and belief, it is true, correct
and complete. We further declare that we have authority to sign this affidavit
and certificate on behalf of the Transferor.

 

Exhibit F – Page 1

 

 

IN WITNESS WHEREOF, Transferor has executed and delivered this FIRPTA Affidavit
as of _____, 20___.

 

  _______________________, a(n) ___________ limited liability company

 

  By:  



  Name:  



  Its:  

  

Exhibit F – Page 2

 

 

Exhibit G

 

PLANS AND SPECIFICATIONS 

 

Exhibit G

 

 

Exhibit H

 

  FINANCIAL INFORMATION FOR 3-14 AUDIT                                          
                                 

  

Exhibit

 

 

SCHEDULE 6(a)(3)

PROPERTY INFORMATION

 

[SUBJECT TO FURTHER REVIEW AND DEAL-SPECIFIC DOCUMENTATION]

 

1.Copies of all Contracts listed in Exhibit B to this Agreement.

 

2.Leases and rental applications for each property that comprises the Property.
A copy of Seller’s rent rolls for the calendar month in which the Closing occurs
and the eleven calendar months preceding the month in which the Closing occurs.

 

3.Copies of all certificates of occupancy after each of the properties
comprising the Property has been constructed in accordance with the provisions
of this Agreement, and other licenses and permits related thereto.

 

4.To the extent available, copies of all environmental, engineering,
geo-technical reports.

 

5.To the extent available, insurance loss histories for preceding three calendar
years.

 

6.Copies of three most recent real estate tax bills.

 

7.To the extent available, a copy of the most recent surveys for the properties
that comprise the Property.

 

8.All audited and unaudited internal operating income and expense statements
prepared by Seller shown on an excel spreadsheet on a house by house basis for
as long as the Seller has owned each house, all cash receipt journals and bank
statements relating to the properties, and Seller’s general ledger.

 

9.Schedule of tangible personal property.

 

10.Detailed reports, including but not limited to aging summary, prepaid rents,
refundable security deposits, misc. income.

 

11.Copies of utility bills for the past three months.

 

12.Summary of pending litigation and claims.

 

13.A schedule of all items of repair and maintenance performed by, or at the
direction of, Seller during the 12-month period preceding the Closing. Copies of
tenant maintenance and service request logs for the past three months, including
move-in punch-list items, confirmation all punch-list items were completed and
paid for.

 

14.Capital expenses and fixed asset additions made by, or at the direction of,
Seller during the year preceding the Closing.

 

Exhibit F – Page 1

 

  

15.Any proposed capital improvement budgets and pending proposals or executed
contracts for repairs and maintenance.

 

16.Tenant Estoppels: Seller to provide Buyer with estoppel certificates in form
approved by Buyer, signed by each tenant within the first five (5) days of the
Due Diligence period. The Due Diligence Period will extend day for day until
seller has provided Buyer with all signed estoppel agreements by each tenant.

 

   

 

 

SCHEDULE 6(a)(5)

 

[LIST OF LEASES]

 



   

